Cite as 2015 Ark. App. 347

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-15-70


                                                  Opinion Delivered   May 27, 2015
AUDREY HARMON AND ROGER
HARMON                                            APPEAL FROM THE CRAIGHEAD
                APPELLANTS                        COUNTY CIRCUIT COURT,
                                                  WESTERN DISTRICT
                                                  [NO. JV-2013-267]
V.
                                                  HONORABLE CINDY THYER,
                                                  JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                    AFFIRMED; MOTION TO
                    APPELLEE                      WITHDRAW GRANTED



                             M. MICHAEL KINARD, Judge

       This is an appeal from an order terminating the parental rights of appellants, Audrey

and Roger Harmon, to their three minor children. The children were removed from the

home in September 2013 after both appellants had been arrested, leaving no legal caretaker

for the children. The children were then three years, two years, and eight months old,

respectively. Appellants’ parental rights were terminated more than a year later on findings

by clear and convincing evidence that such was in the children’s best interest and that, inter

alia, despite appropriate services being offered to appellants, they had manifested the

incapacity or indifference to remedy the issues that had arisen since the filing of the original

petition or to rehabilitate the circumstances that prevented return of the children. See Ark.

Code Ann. § 9-27-341(b)(3)(A) & (B)(vii)(a) (Supp. 2013). There was evidence that

appellants had failed to comply with the case plan, had no transportation, had not achieved
                                 Cite as 2015 Ark. App. 347

financial or housing stability, had visited the children only sporadically and infrequently, and

had continued to test positive for illegal drugs throughout the case and, indeed, up until the

month of the termination hearing.

       Appellants’ attorney has filed a motion to be relieved as counsel and a no-merit brief

pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d
739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there are no issues of

arguable merit to support the appeal. Counsel’s brief contains an abstract and addendum of

the proceedings below, details all adverse rulings made at the termination hearing, and

explains why there is no meritorious ground for reversal. The clerk of this court sent copies

of the brief and motion to be relieved to the appellants at their last two known addresses,

informing them of their right to file pro se points for reversal under Rule 6-9(i)(3). Neither

appellant filed a statement of points.

       From our review of the record and the brief presented to us, we find that counsel has

complied with Rule 6-9(i), and we hold that the appeal is wholly without merit.

Consequently, we grant counsel’s motion to withdraw and affirm the order terminating

appellants’ parental rights.

       Affirmed; motion to withdraw granted.

       WHITEAKER and HOOFMAN , JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellants.

       No response.




                                               2